Citation Nr: 1000850	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from November 1967 to November 
1969, including combat service in Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD and assigned a 50 percent disability rating, effective 
March 11, 2004. Subsequently, in an April 2006 rating 
decision, the RO granted a temporary evaluation of 100 
percent, effective October 24, 2005, to January 31, 2006, 
based on hospitalization.  Thereafter, the disability rating 
reverted to 50 percent.

This matter was previously before the Board in January 2009, 
at which time it was remanded for additional development.  It 
is now returned to the Board.


FINDINGS OF FACT

1. The Veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas.  However, 
it has not been productive of total occupational and social 
impairment due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or own 
name.

2.  The Veteran has been unable to secure and follow 
substantially gainful employment as a result of his service-
connected PTSD.




CONCLUSION OF LAW

1. The criteria for an initial 70 percent disability rating, 
but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to a TDIU have been met.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2004 and June 2009, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated.  
However, the RO subsequently readjudicated the claim based on 
all the evidence in a November 2009 Supplemental Statement of 
the Case.  The Veteran was able to participate effectively in 
the processing of his claim. There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim.  
Thus, the duties to notify and assist have been met.

PTSD

The Veteran essentially asserts that his PTSD is more 
disabling than contemplated by the current 50 percent 
disability rating.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the Veteran working or seeking work.  Where 
there is a question as to which of two disability ratings 
shall be applied, the higher disability rating is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 50 percent disability 
rating is assigned for a psychiatric disorder (including 
PTSD) when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability rating is warranted where there is 
evidence of total occupational and social impairment due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Since the initial grant of service connection, the Veteran's 
PTSD has been assigned a 50 percent disability rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

A letter from B. H., M.S.W., dated in February 2004, shows 
that the Veteran was said to be a kind hearted, but 
temperamental person.  He was said to be socially isolated, 
have very few or no friends, and always in a crisis.  The 
social worker described having over 20 years experience and 
that the Veteran had exhibited symptoms of PTSD.

A letter from Y. B., M.S.W., dated in February 2004, shows 
that the Veteran was said to have been attending individual 
sessions at the Shreveport Veterans Center since 2003 and 
that he continued to have difficulty maintaining 
relationships with his family and friends because of his 
pattern of isolation and avoidance.  Despite his 
participation in treatment, he continued to function below 
potential.

VA outpatient treatment records dated from March 2003 to 
March 2006 show intermittent treatment for symptoms 
associated with PTSD.

A VA examination report dated in April 2004 shows that the 
Veteran was said to be have been able to maintain a stable 
work record working in a chicken processing plant.  He would, 
however, work from 3:00 p.m. to 12:00 p.m. because there 
would not be many people around him.  He did not feel that he 
could work around a large number of people.  He reported 
being married and divorced once.  The marriage lasted three 
years and one child was born.  His former spouse was said to 
have been afraid of him.  He had been living alone since 
1972.  He would drink wine, beer, and gin and juice, but had 
cut back on the latter because he felt he had been using it 
too much.  Alcohol was used to help him relax when not at 
work.  He would also take sleeping pills to sleep and Nodoze 
to keep awake at work.  He had very few friends and extremely 
limited social support.

The Veteran endorsed insomnia, nightmares related to his 
experiences in Vietnam that seem to have intensified since 
the most recent Gulf War began.  It would bother him to watch 
the war on television.  He described intrusive thoughts, 
crowd avoidance, irritability, angry outbursts, isolation, 
and increased startle response.  Mental status examination 
revealed that the Veteran was alert and oriented times four 
with no overt evidence of a thought disorder.  He was 
appropriately groomed and dressed and able to perform the 
basic activities of daily living independently. His thoughts 
were logical, goal directed, and intact.  Speech was normal 
in rate and flow and memory was within normal limits.  He 
denied suicidal or homicidal ideations.  He was very angry 
and hostile at the onset of the session. He clearly felt 
greatly misunderstood most of the time.  The diagnosis was 
PTSD.  A GAF score of 51 was given.

A lay statement from the Veteran's sister dated in December 
2004 shows that the Veteran was said to be a shell of a man 
that had once been.  He had been well liked by peers and 
excelled in sports.  He had moderate to severe mood swings 
and little to no patience at all, with periods of 
irritability resulting in occasional altercations with 
whoever is present at the time.  She added that family 
members and his girlfriend must take great care in the way 
they communicate with him.

A letter from Y. B., M.S.W., dated in January 2005, shows 
that the Veteran was said to remain estranged, detached, 
anxious, angry, and mistrustful.  He displayed progressive 
short term memory deterioration with evidence of the 
inability to recall important aspects of the trauma and past 
and current events.  He exhibited a flat affect and dysphoric 
mood.  He was tearful, spatially disoriented, and depressed 
which continued to affect his ability to function 
independently.  He described hopelessness, intense fear, 
guilt, shame, blame, helplessness, irritability, and 
intrusive thoughts of Vietnam.

In a letter dated in January 2005, the Veteran reported an 
inability to retain employment and maintain relationships 
with family as a result of his PTSD.  He indicated that his 
condition was greater than what has been determined.  He 
would continue to have increased and ongoing severe 
difficulties maintaining relationships with his girlfriend, 
family, and few friends.  He would have thoughts of harming 
himself to escape the severe pain from his military trauma.  
He added that he continued to suffer from depression which 
affected his ability to function independently.  He also 
described feeling helpless, irritable, isolated, and 
emotionally detached from family.

VA hospital treatment records dated from October 2005 to 
January 2006 show that the Veteran reported symptoms which 
included difficulty with falling and maintaining sleep and 
recurrent nightmares.  He described chronic depression and 
indicated that he had attempted suicide within the year.  On 
discharge, a GAF score of 46 was assigned.

VA outpatient treatment records dated from January 2006 to 
November 2009 show that the Veteran continued to be treated 
for symptoms associated with his PTSD.  During this time 
period, GAF scores ranged from 51 to 58.

A VA examination report dated in July 2009 shows that the 
Veteran exhibited symptoms including hypervigilance, 
irritability, and suspiciousness.  Hallucinations were 
described as hearing noises and seeing shadows.  Mental 
status examination showed speech to be logical and linear.  
There was a history of suicidal/homicidal thinking, without 
plan, means, or intent.  He was oriented to person, place, 
time, and purpose.  Long-term memory was fair.  Short-term 
memory was poor.  Affect was restricted.  Panic symptoms were 
pronounced.  There were symptoms of depression with disturbed 
sleep and anhedonia.  The diagnosis was PTSD; depressive 
disorder; and personality disorder with borderline, sadistic, 
and avoidant traits.  The GAF score was reported to be 50.  
The examiner opined that it was likely that the Veteran could 
not return to work because he had too much anger and mistrust 
to survive in the public workplace.  The examining physician 
had reviewed the claims file. 

Based on the evidence cited herein and resolving all doubt in 
the Veteran's favor, the Board finds that his PTSD symptoms 
more nearly approximate occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood to warrant a 70 
percent rating.  In this regard, a GAF scores of 46 and 50 
have been noted representing serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
While other recent scores ranged from 50 to 58 reflecting 
moderate symptoms or moderate impairment in social, 
occupational, or school functioning; ratings are not based 
solely on GAF scores, but the exhibited psychiatric 
symptomatology and whether it meets the criteria for a higher 
disability rating.  As such, the Board finds that the 
Veteran's symptoms more closely approximate the rating 
criteria required for a 70 percent disability rating.

However, the Board does not find that the Veteran's 
disability picture nearly approximates the criteria for a 100 
percent schedular disability rating.  While the evidence has 
shown that the Veteran's PTSD has resulted in occupational 
impairment, the evidence does not demonstrate that he has 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
or disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  In fact, the evidence of record 
has specifically noted that the Veteran's hallucinations were 
described as hearing noises and seeing shadows, and that 
while he had a history of suicidal/homicidal thinking, there 
was no plan, means, or intent.  Therefore, the criteria for a 
disability rating in excess of 70 percent have not been met.

In light of Fenderson, the Board has considered whether a 
staged rating is appropriate.  However, because the Veteran's 
PTSD symptoms remained relatively constant throughout the 
course of the period on appeal such staged ratings are not 
warranted.

TDIU

In a recent precedent decision, Rice v. Shinseki, 22 Vet. 
App. 447 (2009), it was held that a claim for a TDIU is part 
and parcel of an increased-rating claim when the issue of 
unemployability is raised by the record.  In this case, the 
issue of unemployability is raised by the record.  The 
Veteran has consistently reported that he was not currently 
employed.  At the recent July 2009 VA examination, the 
Veteran indicated that his unemployment was due to his PTSD.  
Therefore, pursuant to Rice, the Board is assuming 
jurisdiction over the TDIU claim, since the issue of 
unemployability is raised by the record.

As noted above, the VA examiner in July 2009 concluded that 
the Veteran was not currently employed and that it was likely 
that he could not return to work because he had too much 
anger and mistrust to survive in the public workplace due to 
his PTSD.

A Veteran will be entitled to a TDIU upon establishing he is 
in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to his level of education, any special training, and 
previous work experience in making this determination, but 
not to his age or impairment from disabilities that are not 
service connected (i.e., unrelated to his military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities 
fail to meet the first two objective bases upon which a 
permanent and total disability rating for compensation 
purposes may be established, the Veteran's disabilities may 
be considered under subjective criteria.  If the Veteran is 
unemployable by reason of his disabilities, occupational 
background, and other related factors, an extraschedular 
total rating may also be assigned on the basis of a showing 
of unemployability, alone.  See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
"substantially gainful employment" was defined as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court, citing 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), 
noted the following standard:

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a Veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration was given on account of the 
same.  See 38 C.F.R. § 4.18.

To receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In this case, as a result of this decision, the 
Veteran's PTSD has been rated as 70 percent disabling.  Thus, 
the minimum percentage requirements for a TDIU set forth in 
38 C.F.R. § 4.16(a) are met.

According to the July 2009 VA examiner, the Veteran was not 
currently employed due to his PTSD and exhibited total 
occupational and social impairment.  In light of the 
foregoing, the Board finds that the Veteran's service-
connected PTSD renders him incapable of obtaining or 
retaining substantially gainful employment.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, the Court has cautioned VA against seeking 
additional medical opinions where favorable evidence in the 
record is unrefuted, and indicated that it would not be 
permissible to undertake further development if the purpose 
was to obtain evidence against an appellant's claim.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because, at the very least, a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  As such, the Board finds that 
entitlement to TDIU is warranted. 


ORDER

An initial 70 percent disability rating for PTSD is granted, 
subject to the law and regulations governing payment of 
monetary benefits.

Entitlement to a TDIU is granted, subject to the statutes and 
regulations governing the payment of monetary awards.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


